DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4, 6-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2004/0125983 to Reed et al.

Regarding claim 1. Reed discloses a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor (paragraphs 32 & 222): 
create an image corresponding to a data-hiding watermark applied to a surface (“A watermark can be viewed as an information signal that is embedded in a host signal, such as an image”, paragraph 37; “The watermark embedders normally operate on digital images represented in an RGB or CYMK color space at a desired resolution (e.g., 100 dpi or 300 dpi, the resolution at which the image is printed). The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200”, paragraph 150), formation of the image comprising: encoding data within the image using the chrominance data of the image (“determining a color characteristic for a group of image samples; based at least in part on the characteristic, determining for the group of image samples which of the plurality of color channels should receiving encoding; transforming from the group of image samples at least one determined color channel that should receive encoding into a transform domain; and altering transform domain coefficients of the at least one determined color channel to encode the digital watermark”, claim 11); and 
(“The color masking technology outlined above applies to image processing operations performed in the spatial domain as well as in other transform domains. For example, another aspect of the invention is a method that performs color adaptive encoding of auxiliary data in transform coefficients of the image. In this method, image blocks are transformed into transform coefficients, which are then altered to encode auxiliary data. The alterations are adaptive to the color of the image because they are dependent on the characteristic color of the block to which they are made. In one implementation, for example, the average color of the block is used to look up the corresponding color channels in which to embed the watermark”, paragraph 10, as will be understood by one of ordinary skill in the art, a single-color channel is by definition monochrome (mono=one & chrome=color).Regarding claim 2. Reed discloses wherein the contrast of the encoded image is boosted via a high pass filter (“After computing the FFT, the detector applies a Fourier magnitude filter (960) on the magnitude components. The filter in the implementation slides over each sample in the Fourier magnitude array and filters the sample's eight neighbors in a square neighborhood centered at the sample. The filter boosts values representing a sharp peak with a rapid fall-off, and suppresses the fall-off portion. It also performs a threshold operation to clip peaks to an upper threshold”, paragraphs 163 & 127).
Regarding claim 4. Reed discloses wherein the surface is the surface of a two-dimensional (2D) print media (“The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200. 133 lines/in is typical for quality magazines and 73 lines/in is typical for newspapers”, paragraph 150).Regarding claim 6. Reed discloses to, when executed by the processor, create an overlay image superimposed on top of the encoded image (“FIG. 7 is a diagram illustrating a re-oriented image 700 superimposed onto the original watermarked image 702. The difference in orientation and scale shows how the image was transformed and edited after the embedding process. The original watermarked image is sub-divided into tiles (e.g., pixel blocks 704, 706, etc.). When superimposed on the coordinate system of the original image 702 shown in FIG. 7, the target image blocks typically do not match the orientation of the original blocks”, paragraph 101).Regarding claim 7. Reed discloses a system for forming a data-hiding watermark on a surface (Abstract), comprising: 
a processor (Fig. 20, Processing unit 1221); a data storage device storing computer usable program code (Fig. 20, System memory 1222); 
(“A watermark can be viewed as an information signal that is embedded in a host signal, such as an image”, paragraph 37; “The watermark embedders normally operate on digital images represented in an RGB or CYMK color space at a desired resolution (e.g., 100 dpi or 300 dpi, the resolution at which the image is printed). The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200”, paragraph 150) using the chrominance data of the of the image (“determining a color characteristic for a group of image samples; based at least in part on the characteristic, determining for the group of image samples which of the plurality of color channels should receiving encoding; transforming from the group of image samples at least one determined color channel that should receive encoding into a transform domain; and altering transform domain coefficients of the at least one determined color channel to encode the digital watermark”, claim 11); 
an adjustment module to, when executed by the processor, convert the encoded image to monochrome to yield grayscale data (“The color masking technology outlined above applies to image processing operations performed in the spatial domain as well as in other transform domains. For example, another aspect of the invention is a method that performs color adaptive encoding of auxiliary data in transform coefficients of the image. In this method, image blocks are transformed into transform coefficients, which are then altered to encode auxiliary data. The alterations are adaptive to the color of the image because they are dependent on the characteristic color of the block to which they are made. In one implementation, for example, the average color of the block is used to look up the corresponding color channels in which to embed the watermark”, paragraph 10, as will be understood by one of ordinary skill in the art, a single-color channel is by definition monochrome (mono=one & chrome=color); 
a print module to, when executed by the processor print the monochrome, encoded image onto the surface (“One way to counteract the transforms introduced through the printing process is to develop a model that characterizes these transforms and optimize watermark embedding and detecting based on this characterization. Such a model may be developed by passing watermarked and unwatermarked images through the printing process and observing the changes that occur to these images. The resulting model characterizes the changes introduced due to the printing process. The model may represent a transfer function that approximates the transforms due to the printing process. The detector then implements a pre-processing stage that reverses or at least mitigates the effect of the printing process on watermarked images. The detector may implement a pre-processing stage that performs the inverse of the transfer function for the printing process”, paragraph 151); and a printing device to: receive data output by the print module (“computers typically include other peripheral output devices (not shown), such as speakers and printers”, paragraph 227,); and print the data-hiding watermark on the surface (“The images are then printed on paper with a screen printing process”, paragraph 150).(“The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200. 133 lines/in is typical for quality magazines and 73 lines/in is typical for newspapers”, paragraph 150).Regarding claim 9. Reed discloses a method of forming a data-hiding watermark on a surface (Abstract), comprising: 
encoding data within an image using the chrominance data of the of the image (“determining a color characteristic for a group of image samples; based at least in part on the characteristic, determining for the group of image samples which of the plurality of color channels should receiving encoding; transforming from the group of image samples at least one determined color channel that should receive encoding into a transform domain; and altering transform domain coefficients of the at least one determined color channel to encode the digital watermark”, claim 11); 
adjusting at least one characteristic of the image to enhance the prominence of the encoded data within the image (“Yet another signal processing technique is gain control. Gain control is used to adjust the intensity of the watermark signal. The intensity of the signal impacts a number of aspects of watermark coding, including its perceptibility to the ordinary observer, and the ability to detect the mark and accurately recover the message from it”, paragraph 45 & 46); and 
(“The images are then printed on paper with a screen printing process”, paragraph 150).Regarding claim 10. Reed discloses wherein adjusting at least one characteristic of the image to enhance the prominence of the encoded data within the image comprises converting the encoded image to monochrome to yield grayscale data, boosting the contrast of the encoded image, cropping the encoded image to enlarge encoded features of the encoded image, or combinations thereof (“The color masking technology outlined above applies to image processing operations performed in the spatial domain as well as in other transform domains. For example, another aspect of the invention is a method that performs color adaptive encoding of auxiliary data in transform coefficients of the image. In this method, image blocks are transformed into transform coefficients, which are then altered to encode auxiliary data. The alterations are adaptive to the color of the image because they are dependent on the characteristic color of the block to which they are made. In one implementation, for example, the average color of the block is used to look up the corresponding color channels in which to embed the watermark”, paragraph 10, as will be understood by one of ordinary skill in the art, a single-color channel is by definition monochrome (mono=one & chrome=color).
Regarding claim 12. Reed discloses wherein printing the monochrome, encoded image onto the surface comprises printing the monochrome, encoded image onto the surface of a two-dimensional print media (“The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200. 133 lines/in is typical for quality magazines and 73 lines/in is typical for newspapers”, paragraph 150; “One way to counteract the transforms introduced through the printing process is to develop a model that characterizes these transforms and optimize watermark embedding and detecting based on this characterization. Such a model may be developed by passing watermarked and unwatermarked images through the printing process and observing the changes that occur to these images. The resulting model characterizes the changes introduced due to the printing process. The model may represent a transfer function that approximates the transforms due to the printing process. The detector then implements a pre-processing stage that reverses or at least mitigates the effect of the printing process on watermarked images. The detector may implement a pre-processing stage that performs the inverse of the transfer function for the printing process”, paragraph 151).Regarding claim 13. Reed discloses a watermark (Abstract) comprising: 
an image applied to a surface (“A watermark can be viewed as an information signal that is embedded in a host signal, such as an image”, paragraph 37; “The watermark embedders normally operate on digital images represented in an RGB or CYMK color space at a desired resolution (e.g., 100 dpi or 300 dpi, the resolution at which the image is printed). The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200”, paragraph 150), the image comprising: 
(“determining a color characteristic for a group of image samples; based at least in part on the characteristic, determining for the group of image samples which of the plurality of color channels should receiving encoding; transforming from the group of image samples at least one determined color channel that should receive encoding into a transform domain; and altering transform domain coefficients of the at least one determined color channel to encode the digital watermark”, claim 11); and 
at least one adjusted characteristic of the image to enhance the prominence of the encoded data within the image (“Yet another signal processing technique is gain control. Gain control is used to adjust the intensity of the watermark signal. The intensity of the signal impacts a number of aspects of watermark coding, including its perceptibility to the ordinary observer, and the ability to detect the mark and accurately recover the message from it”, paragraph 45 & 46).Regarding claim 14. The watermark of claim 13, wherein the image is printed on the surface using a printing device (“The images are then printed on paper with a screen printing process that uses the CYMK subtractive color space at a line per inch (LPI) ranging from 65-200. 133 lines/in is typical for quality magazines and 73 lines/in is typical for newspapers”, paragraph 150).Regarding claim 15. Claim 15 is rejected for the reasons and rational as provided for claim 10 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reed as applied to claim 1 above, and further in view of US PG Pub 2006/0115110 to Rodriguez et al.

Regarding claim 3. Reed dose not disclose to mask the surface of a 3D object with the encoded image; and inflate and deflate the masked 3D surface to produce an encoded relief pattern on the 3D object defining the encoded image.
However, Rodriguez in the same area of watermarking, discloses to: 
(“Most commonly, digital watermarking is applied to media such as images, audio signals, and video signals. However, it may also be applied to other types of data, including documents (e.g., through line, word or character shifting, through texturing, graphics, or backgrounds, etc.), software, multi-dimensional graphics models, and surface textures of objects”, paragraph 5, “an embedding component that embeds the watermark in the media content”, paragraph 6); and 
inflate and deflate the masked 3D surface to produce an encoded relief pattern on the 3D object defining the encoded image (“An alternative method of using frequency modulation "warps" or contorts an image to carry the watermark information. Consider that a design is laid out on a stretchable surface. Now imagine compressing the design structures in some areas and stretching the design structures in other areas to create dense and sparse regions respectively. Compressed regions will appear darker (more ink in given area) while stretched regions appear lighter (less ink in given area). This process can be used to encode watermark information”, paragraph 99; it will be understood by one of ordinary skill in the art that to “inflate and deflate” a 3D surface is to stretch and un-stretch a surface, much like one would encounter when a watermark is first printed/masked upon a fresh balloon and the balloon is then subsequently inflated, stretching that watermark image).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed’s watermarking to include: to mask the surface of a 3D object with the encoded image; 
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Reed’s watermarking by the teaching of Rodriguez because of the following reasons: (a) localized changes in luminosity are so minute in magnitude, and localized in position, that they are essentially invisible (e.g. inconspicuous/subliminal) to human viewers, (paragraph 65, Rodriguez); and (b) a method for mapping a change in an image attribute such as luminance or chrominance to a change in color components such that the change is less visible as taught by Reed at paragraph 4.
Regarding claim 5. Rodriguez in the same area of watermarking, discloses wherein the surface is the surface of a three-dimensional (3D) object (“Most commonly, digital watermarking is applied to media such as images, audio signals, and video signals. However, it may also be applied to other types of data, including documents (e.g., through line, word or character shifting, through texturing, graphics, or backgrounds, etc.), software, multi-dimensional graphics models, and surface textures of objects”, paragraph 5).
Regarding claim 11. Rodriguez in the same area of watermarking, discloses on a three-dimensional (3D) object, masking the surface of the 3D object with the encoded image (“Most commonly, digital watermarking is applied to media such as images, audio signals, and video signals. However, it may also be applied to other types of data, including documents (e.g., through line, word or character shifting, through texturing, graphics, or backgrounds, etc.), software, multi-dimensional graphics models, and surface textures of objects”, paragraph 5, “an embedding component that embeds the watermark in the media content”, paragraph 6); 
uniformly inflating and deflating the masked 3D surface to produce an encoded relief pattern on the 3D object defining the encoded image (“An alternative method of using frequency modulation "warps" or contorts an image to carry the watermark information. Consider that a design is laid out on a stretchable surface. Now imagine compressing the design structures in some areas and stretching the design structures in other areas to create dense and sparse regions respectively. Compressed regions will appear darker (more ink in given area) while stretched regions appear lighter (less ink in given area). This process can be used to encode watermark information”, paragraph 99; it will be understood by one of ordinary skill in the art that to “inflate and deflate” a 3D surface is to stretch and un-stretch a surface, much like one would encounter when a watermark is first printed/masked upon a fresh balloon and the balloon is then subsequently inflated, stretching that watermark image).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG pub 2015/0378353 to Williams et al. provides that markers may be included in items manufactured on demand by a manufacturing apparatus. The markers in such marked items may be detected by a scanning .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672